        Case 2:19-cv-02016-KJD-DJA Document 31
                                            29 Filed 12/07/20
                                                     12/04/20 Page 1 of 2



 1   KARL O. RILEY
     Nevada Bar No. 12077
 2   DAVID E. ZERHUSEN
     Nevada Bar No. 14154
     COZEN O’CONNOR
 3   3753 Howard Hughes Pkwy, Ste. 200
     Las Vegas, NV 89169
 4   Telephone: 702-470-2330
     Facsimile: 702-470-2370
     Email: dzerhusen@cozen.com
 5
     AMY B. ALDERFER
 6   Nevada Bar No. 15004
     COZEN O’CONNOR
 7   1299 Ocean Ave, Ste. 900
     Santa Monica, CA 90401
     Telephone: 213-892-7941
 8   Facsimile: 213-784-9067
     Email: aalderfer@cozen.com
 9
     CASEY GRIFFITH
     Texas Bar No. 24036687
10   MICHAEL BARBEE
     Texas Bar No. 24082656
11   MAEGHAN WHITEHEAD
     Texas Bar No. 24075270
12   GRIFFITH BARBEE PLLC
     One Arts Plaza
     1722 Routh Street, Suite 710
13   Dallas, TX 75201
     Telephone: 214-446-6020
14   Facsimile: 214-446-6021
     Email: casey.griffith@griffithbarbee.com
     Email: michael.barbee@griffithbarbee.com
15   Email: maeghan.whitehead@griffithbarbee.com
16   Attorneys for Defendants Sayers Construction,
     LLC
17                                UNITED STATES DISTRICT COURT
18                                       DISTRICT OF NEVADA
19
      UNITED STATES OF AMERICA ex. rel.                  Case No.: 2:19-cv-2016-KJD-DJA
20    FOOTHILLS ENERGY SERVICES, INC., a
      Colorado corporation,
21
                           Plaintiff,                    DEFENDANT SAYERS
22                                                       CONSTRUCTION, LLC’S
             vs.                                         STIPULATION AND ORDER TO
23                                                       SUBSTITUTE COUNSEL
      PHILADELPHIA INDEMNITY INSURANCE
24    COMPANY, a Pennsylvania corporation;
      SAYERS CONSTRUCTION, LLC, a Texas
25    limited liability company,
26                         Defendants.
27

28

                                                     1
        Case 2:19-cv-02016-KJD-DJA Document 31
                                            29 Filed 12/07/20
                                                     12/04/20 Page 2 of 2



 1          Pursuant to LR IA 11-6, defendant Sayers Construction, LLC (Sayers) stipulates to substitute
 2   its current counsel, Amy B. Alderfer and David E. Zerhusen of the law firm of Cozen O’Connor,
 3   P.C. (Cozen), with new counsel, Karl O. Riley of Cozen.
 4          In support of the Stipulation, Sayers notes that:
 5          1.      Karl O. Riley is a partner at Cozen, is licensed to practice law in the state of Nevada,
 6   and is a member of in good standing of the State Bar of Nevada.
 7          2.      Sayers has directed that: (a) Karl Riley serve as local counsel for Sayers; and (b) Amy
 8   B. Alderfer and David E. Zerhusen withdraw from the representation of Sayers.
 9          3.      This substitution is made in good faith and for good cause and will not in any way
10   impede or delay discovery, the trial, or any hearing in the case.
11   IT IS SO STIPULATED.
     Dated: December 4, 2020
12

13   By: /s/ Amy B. Alderfer____________                    /s/ Karl O. Riley___________________
     AMY B. ALDERFER (15004)                                KARL O. RILEY (12077)
14   DAVID E. ZERHUSEN (14154)                              COZEN O’CONNOR, P.C.
     COZEN O’CONNOR, P.C.                                   3753 Howard Hughes Pkwy, Ste. 200
15   3753 Howard Hughes Pkwy, Ste. 200                      Las Vegas, NV 89169
     Las Vegas, NV 89169                                    Telephone: (702) 470-2330
16   Telephone: 702-470-2330                                Email: koriley@cozen.com
     Email: aalderfer@cozen.com
17   dzerhusen@cozen.com                                    /s/ Maeghan Whitehead_____________
                                                            MAEGHAN WHITEHEAD (#)
18   /s/ Mark Sayers___________________                     CASEY GRIFFITH (#)
     Sayers Construction, LLC                               MICHAEL BARBEE(#)
19                                                          GRIFFITH BARBEE PLLC
                                                            1722 Routh St., Ste. 710
20                                                          Dallas, TX 75201
                                                            Telephone: (214) 446-6020
21                                                          Email: maeghan.whitehead@griffithbarbee.com
                                                            Casey.griffith@griffithbarbee.com
22                                                          Michael.barbee@griffithbarbee.com

23                  Attorneys and Client of Defendant Sayers Construction, LLC

24                                                  ORDER
25   IT IS SO ORDERED.
26                   7 2020.
     Dated: December ___,                                   _________________________________
27                                                          United States Magistrate Judge

28

                                                        2
